               Case 21-13797-SMG        Doc 127    Filed 05/21/21    Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 In re:                                           §                           Chapter 11
                                                  §
 LIBERTY POWER HOLDINGS, LLC,                     §
                                                  §
                 Debtor.                          §             Case No. 21-13797-SMG


     THE PUBLIC UTILITY COMMISSION OF TEXAS’S LIMITED OBJECTION
        TO DEBTOR’S EXPEDITED MOTION FOR THE ENTRY OF AN ORDER
     (1) APPROVING COMPETITITVE BIDDING PROCEDURES FOR THE SALE
      OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS, (2) SCHEDULING
       DATES TO CONDUCT AUCTION AND SALE HEARING, (3) APPROVING
       THE FORM AND MANNER OF NOTICES, (4) APPROVING THE SALE OF
      SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF
        LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (5) APPROVING
         ASSUMPTION AND ASSIGNMENT PROCEDURES FOR EXECUTORY
               CONTRACTS, AND (6) GRANTING RELATED RELIEF
                           [Related to Doc. No. 98]

          COMES NOW, the Office of the Texas Attorney General on behalf of the Public Utility

Commission of Texas (the “PUCT”), and hereby files this limited objection to Debtor’s Expedited

Motion for the Entry of an Order (1) Approving Competitive Bidding Procedures for the Sale of

Substantially All of the Debtor’s Assets, (2) Scheduling Dates to Conduct Auction and Sale

Hearing, (3) Approving the Form and Manner of Notices, (4) Approving the Sale of Substantially

All of the Debtor’s Assets Free and Clear of All Liens, Claims, Encumbrances and Interests, (5)

Approving Assumption and Assignment Procedures for Executory Contracts, and (6) Granting

Related Relief, (Doc. No. 98) (the “Motion”). In support of its limited objection, the PUCT

respectfully states as follows:
                Case 21-13797-SMG                  Doc 127      Filed 05/21/21        Page 2 of 6




                                              I.         OVERVIEW

         1.       The PUCT does not oppose the Debtor’s request to obtain approval of bidding

procedures. Rather, the PUCT files this limited objection to preserve the PUCT’s regulatory

interests and rights. The PUCT asserts that the Order and bidding procedure language set forth

herein regarding the application of utility laws and regulations post-acquisition, will make clear to

potential bidders that such laws and regulations remain enforceable in the context of this sale and

will allow for a smoother and faster sale and closing process.

                                                   II.   OBJECTION

A.       Potential Purchasers Must Comply with State Laws and Regulations

         2.       Any Potential Bidder1 that ultimately becomes the purchaser of the Assets, as the

post-acquisition owner or operator, will be obligated to comply with all applicable state laws and

regulations, just as if the property had been purchased outside of bankruptcy. See In re Oldco M.

Corp., 438 B.R. 775, 785 (Bankr. S.D.N.Y. 2010) (noting that, even when a bankruptcy sale is

“free and clear,” the purchaser must comply with applicable legal obligations “starting with the

day it got the property”); see also In re Welker, 163 B.R. 488, 489 (Bankr. N.D. Tex. 1994) (stating

that “[n]o subsection of § 363 applies to authorize the trustee to sell free and clear of [governmental

regulatory] interests.”).

         3.       To avoid any ambiguity or confusion on this point with respect to Assets involving

the provision of electricity in the State of Texas, the PUCT respectfully requests that the following

language, or language that is substantially similar, be included in the Order entered on the Motion,

and in the body of the Bidding Procedures:




1
 Any capitalized term not explicitly defined herein shall have the meaning ascribed to it, as applicable, in the
underlying Motion and Bidding Procedures.

                                                           2
              Case 21-13797-SMG          Doc 127      Filed 05/21/21      Page 3 of 6




       Requested Language:

       No Effect on Governmental Regulatory Authority:
       Nothing in the Bidding Procedures Order or the Bidding Procedures or related
       documents discharges, releases, precludes, or enjoins the enforcement of any police
       or regulatory liability to the Public Utility Commission of Texas that any entity
       would be subject to as the post-sale owner or operator of the property after the date
       of the entry of the Bidding Procedures Order or the Sale Order. Nothing in the
       Bidding Procedures Order or Bidding Procedures authorizes the transfer or
       assignment of any governmental (a) license, (b) permit, (c) registration, (d)
       authorization or (e) approval, or the discontinuation of any obligation thereunder,
       without compliance with all applicable legal requirements and approvals under
       police or regulatory law enforceable by the Public Utility Commission of Texas.

       4.      Further, the PUCT requests that language similar to the above also be

included in any Sale Order approving the sale of the Debtor’s Assets.

B.     The PUCT Requests that Potential Bidders be Required to Meet Threshold
       Qualifications to Provide Electric Services in Texas

       5.      Under the Texas Administrative Code, Title 16, Section 25.107, in order to

provide or seek to provide electric service to retail customers in an area in which customer

choice is in effect, that entity must obtain a certificate to provide retail electric service,

referred to as a Retail Electric Provider Certificate (“REP Certificate.”)

       6.      To clarify this requirement, the PUCT requests that language be added to

the Bidding Procedures Order and Bidding Procedures providing that to be a “Qualified

Bidder,” for Assets involving providing electricity in the State of Texas, there must be

evidence of the prospective purchaser having a valid Retail Electric Provider (REP)

Certificate pursuant to applicable Public Utility Commission of Texas regulations.




                                                  3
              Case 21-13797-SMG          Doc 127     Filed 05/21/21   Page 4 of 6




                                         PRAYER

       Wherefore premise considered, the PUCT requests that the requested language herein

be included in the Bidding Procedures Order, Bidding Procedures, and Sale Order, and for

any other relief that the Court finds the PUCT entitled.



                          [Remainder of Page Intentionally Left Blank]




                                                 4
            Case 21-13797-SMG   Doc 127   Filed 05/21/21     Page 5 of 6




Dated: May 21, 2021                Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   BRENT WEBSTER
                                   First Assistant Attorney General

                                   GRANT DORFMAN
                                   Deputy First Assistant Attorney General

                                   SHAWN E. COWLES
                                   Deputy Attorney General for Civil Litigation

                                   SEAN O’NEILL
                                   Assistant Attorney General
                                   Deputy Chief, Bankruptcy & Collections Division


                                   /s/ Jason B. Binford_______
                                   JASON B. BINFORD
                                   Texas State Bar No. 24045499
                                   LAYLA D. MILLIGAN
                                   Texas State Bar No. 24026015
                                   Office of the Attorney General of Texas
                                   Bankruptcy & Collections Division
                                   P. O. Box 12548 MC008
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 463-2173
                                   Facsimile: (512) 936-1409
                                   jason.binford@oag.texas.gov
                                   layla.milligan@oag.texas.gov

                                   ATTORNEYS FOR THE PUBLIC UTILITY COMMISSION
                                   OF TEXAS




                                      5
             Case 21-13797-SMG        Doc 127     Filed 05/21/21    Page 6 of 6




                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding on May 21, 2021.


                                           /s/ Jason B. Binford_________
                                           JASON B. BINFORD
                                           Assistant Attorney General




                                              6
